DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “15” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Disclosure does not provide any information what are the means to perform the function.Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Official Notice

In this Official Notice Examiner will present the state of the art at the time of the filing and evidence which would render some of the limitations as a design choice in the art.

1st  The beamforming and using different phases for different transmitting or receiving elements. Using of different transmitting or receiving elements with different phases is very well known for example from the art by Takeuchi	US 7322936 B2(fig. 4 shows 5 elements A B C D E which uses different phases in order to direct beam in desired direction ) or Winker 	US 6456419 B1(similarly in fig 2 shows different phase transmission of the different transmitters in order to direct beam at the specific angle) or Dorschner US 5093747 A(fig. 1 teaches using different phases to transmit beam at specific angle) or Vogt	US 20100142324 A1 (fig. 4A  shows the similar scenario.)

2nd  It is very well known that the beam direction in case of using multiple transducers will depend from several parameters (phase shift between pair of transducers , wavelength and distance). As Evidence examiner presents Vogt US 20100142324 A1(Eq. 2) or NPL talk by  Wanis, Phase Array, 28, June 2017 (pages 8 and 9 which also indicates on page 12 that using lamda/w distance or closer  maintains the integrity of output, It is important to note that although Wanis is the Inventor of the current Application Wanis only states the Physics fact not an invention that if one uses less than  half wavelength then integrity of an output will be maintained on the other hand next reference by Keller teaches lambda /2 distance between transducers ), KELLER US 3412401 A(col 3 lines 1-5)

3rd
 Using number of different transducers with different phases just sets the phase difference between transducers to transmit or receive to/from specific angle.(Voght fig. 3b teaches 4 transducers 90 degree phase shift  col 4 , and different angles with different phase differences, also teaches using different angles col 8 ) , Winker; Bruce K. et al.	US 6456419 B1 (fig. 2 for obtaining equi-phase front),  Takeuchi; Hideki	US 7322936 B2(fig. 6 uses 5 transducers with different phases ) or NPL Taudien, Array Imbalance 2017-10-11 (page 2, although Taudien is an art by the Applicant it is just a matter of design choice to use instead of 4 or 5 transducer 6 transducer.  ), Dorschner; Terry A.	US 5093747 A(teaches using 9 transducers)

Hence using specific distance range between neighboring transducers and phase difference is just a matter of design choice in order to maintain the integrity of the beam in the specific direction.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt US 20100142324 A1 in view of Official Notice.
Regarding claims 1, 11, 15 Vogt teaches
1. An acoustic transducer, comprising: 
a plurality of transducer elements arranged to form an array, (fig. 2A)
wherein the elements are electrically connected into groups which operate at the same electrical phase, (Fig. 2A)
configuring an array of the transducer in a transmit mode;[0029]
16summing the signals for which the phase shifts were applied to form the four receive beams.  [0034]
configuring the array in a receive mode;[0034]
but does not teach
wherein the phases of adjacent groups of elements differ by between about 50 and 70 degrees; and 
a beamforming circuit wherein the transmit and receive signals are operated with appropriate phase shifts to maintain the between about 50 and 70 degrees phase difference between adjacent groups; 
wherein the resulting transducer generates transmit and receive beams that are nominally inclined less than about 30 degrees from a planar normal axis of the array.  
forming the transmit beams by generating waveforms of appropriate relative phase relationship on six groups of array row connections and six groups of array column connections; 
applying relative phase shifts or time delays corresponding to a value between about 50 and 70 degrees to either six column connections or six row connections; 
 means for forming the transmit beams by generating waveforms of appropriate relative phase relationship on six groups of array row connections and six groups of array column connections; means for configuring the array in a receive mode
Official Notice teaches

wherein the phases of adjacent groups of elements differ by between about 50 and 70 degrees; and 
a beamforming circuit wherein the transmit and receive signals are operated with appropriate phase shifts to maintain the between about 50 and 70 degrees phase difference between adjacent groups; 
wherein the resulting transducer generates transmit and receive beams that are nominally inclined less than about 30 degrees from a planar normal axis of the array.  
forming the transmit beams by generating waveforms of appropriate relative phase relationship on six groups of array row connections and six groups of array column connections; 

applying relative phase shifts or time delays corresponding to a value between about 50 and 70 degrees to either six column connections or six row connections; 
means for forming the transmit beams by generating waveforms of appropriate relative phase relationship on six groups of array row connections and six groups of array column connections; means for configuring the array in a receive mode
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Vogt with teaching by Official Notice in order to maintain the integrity of the beam in the specific direction as the desired direction is a matter of the design choice.

2. The acoustic transducer of Claim 1, wherein the acoustic beams formed by the system are in a Janus configuration.  [0008]

3. The acoustic transducer of Claim 1, wherein the transducer elements are arranged to form a single two-dimensional array, wherein the elements are electrically connected into rows in a first dimension and columns in a second dimension and the rows are electrically independent of the columns, and beamforming is applied to generate a total of four acoustic beams.  (fig. 1 complete design choice)



5. The acoustic transducer of Claim 1, wherein the transducer is used to measure the relative velocity between the transducer and acoustic scatterers in water.  [0005]

6. The acoustic transducer of Claim 1, wherein the dimension of the array elements is about 0.50 wavelength at a nominal speed of sound in the vicinity of the transducer. (obvious over Official Notice) 

12. The method of Claim 11, wherein relative velocity between the transducer and acoustic scatterers in water or boundary, including sea bottom, ice sheets, or surface, is measured.  [0005]
13, 16 The method of Claim 11, wherein the dimension of elements of the array is about 0.50 wavelength at a nominal speed of sound.  (obvious over the Official Notice)
14, 17 The method of Claim 11, wherein elements of the transducer are arranged to substantially form a pattern selected from the group consisting of circular, elliptical and polygonal shapes.  (fig. 4A)

18. The system of Claim 15, wherein the elevation angle is nominally 20 degrees.  (Obvious design choice over Official Notice)
19. The system of Claim 15, wherein the relative phase shifts or time delays correspond to a value of about 60 degrees.  (Obvious design choice over Official Notice)
20. The system of Claim 15, wherein the dimension of elements of the array is about 0.49 wavelength at a nominal speed of sound. (Obvious design choice over Official Notice)

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi US 7322936 B2 in view of Official Notice.

Regarding claim 7 Takeuchi teaches
7. An acoustic transducer, comprising: 

wherein each group is staggered by one row and is connected to every N(n-5 in this case) row of the first side;(fig. 3)
and a second side of the transducer consisting of connections that connect columns of array elements together to form six groups, wherein each group is staggered by one column and is connected to every N column of the first side.  (fig. 3)
But does not teach
elements of dimension between about 0.34 and 0.60 wavelength at a nominal speed of sound, 
a first side of the transducer consisting of connections that connect rows of array elements together to form six groups, 
Official Notice teaches

elements of dimension between about 0.34 and 0.60 wavelength at a nominal speed of sound, 
a first side of the transducer consisting of connections that connect rows of array elements together to form six groups,
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Takeuchi with teaching by Official Notice in order to maintain the integrity of the beam in the specific direction as the desired direction is a matter of the design choice.

8. The acoustic transducer of Claim 7, wherein the transducer elements are arranged to substantially form a circular pattern.  (completely design choice)

10. The acoustic transducer of Claim 7, wherein transmit and receive beams are formed by applying phase shifts or time delays to the groups of signals.  (Obvious over Official Notice)

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi US 7322936 B2 in view of Official Notice further in view of Vogt	US 20100142324 A1.
Regarding claim 9 Takeuchi does not explicitly teach but Vogt teaches
9. The acoustic transducer of Claim 7, wherein the transducer is used to measure the relative velocity between the transducer and acoustic scatterers in water.  [0005-0006]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Takeuchi with teaching by Vogt in order to make Doppler measurements and identify the relative speed of the vessel.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645                                                                                                                                                                                                        half